Citation Nr: 0804288	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  03-04 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the 
residuals of a left orchiectomy.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, 
declined to reopen a previously disallowed claim for service 
connection for post-operative removal of the left testicle.  
The veteran perfected an appeal of that rating determination 
to the Board.  In a July 2005 decision, the Board denied the 
claim.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order dated in January 2007, the Court granted a joint 
motion of the parties, and remanded to the Board that part of 
the Board's decision that denied the claim to reopen for 
action consistent with the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

In the joint motion, the parties agreed that in the June 2002 
VCAA [Veterans Claims Assistance Act of 2000] letter, VA 
noted it had previously denied service connection for the 
claimed left testicle disability and advised that the veteran 
needed to submit new and material evidence and defined those 
terms, without adequately advising the veteran which elements 
of the requirements for establishing service connection were 
missing in his earlier claim.  The parties referenced Kent v. 
Nicholson, 20 Vet. App. 1 (2006), in which the Court held 
that, in claims to reopen, the duty to notify requires that 
the Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  The parties 
agreed that the June 2002 VCAA letter failed to comply with 
Kent and that failure of VA's duty to notify was not remedied 
by various post-decisional communications from which the 
veteran might have been able to infer what evidence VA found 
lacking in the veteran's presentation.  See Mayfield v. 
Nicholson, 444 F.3d 1328, 1336 (Fed. Cir. 2006).

The veteran's claim was last denied on the merits in a 
September 1978 decision of the Board.  The Board found that 
the veteran's undescended left testicle pre-existed service 
and that the surgical procedure performed in service was 
remedial in nature and did not lead to increased disability.  
In a February 2000 rating decision, the RO denied a 
subsequent claim to reopen filed by the veteran.  The RO 
found that no new and material evidence had been received to 
reopen the claim as the evidence submitted was cumulative or 
redundant of evidence previously considered.  The Board notes 
that the usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  See 
38 C.F.R. § 3.306(b)(1) (2007).  Thus, in order to reopen the 
claim, the veteran must submit or identify medical evidence 
that tends to show that his pre-existing undescended left 
testicle was permanently worsened beyond the normal progress 
of the condition during his military service.  

The parties also agreed that records pertaining to the 
veteran's receipt of disability benefits from the Social 
Security Administration (SSA) should also be obtained in 
accordance with Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Lastly, during the course of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The veteran has not been provided with 
notice of the type of information or evidence needed to 
establish a disability rating and effective date for the 
disability on appeal.  Thus, corrective notice addressing 
this matter should be provided on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes a description of 
the evidence needed to substantiate the 
claim of entitlement to service 
connection for the residuals of a left 
orchiectomy based on new and material 
evidence by informing him of the element 
required to establish service connection 
that was found insufficient in the last 
denial on the merits rendered by the 
Board in September 1978, as outlined by 
the Court in Kent.  Specifically, the 
veteran should be advised that in order 
to reopen his claim, he must submit or 
identify medical evidence that tends to 
show that his pre-existing undescended 
left testicle was aggravated in service.  
An explanation of the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal should also be provided, as 
outlined by the Court in Dingess/Hartman.

2.  Obtain a copy of any SSA decision 
that awarded disability benefits to the 
veteran, as well as the evidence upon 
which the decision was predicated.

3.  Thereafter, readjudicate the claim 
with consideration of all of the evidence 
of record.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



